ST. PAUL, J.
I respectfully dissent. The Constitution does not intend that the juvenile court, or-any other court composed of a single judge, should upon the death of said judge cease functioning entirely. For it is of the essence of government that it should at all times be capable of functioning in all of its departments. There must therefore be *615somewhere in the .Cohstitution, or in the law, expressed or implied, some authority in some one to act as judge of such court in case of emergency.
The Supreme Court of North Carolina found that the death of a judge from natural causes was an unavoidable accident within the meaning of a constitutional provision giving the Governor, in case of an unavoidable accident to a judge, power to assign another judge to hold court in lieu of the one unable to preside; even during the time which might elapse whilst the Governor was deliberating whom he should select as a permanent successor to the deceased judge. State v. Lewis, 107 N. C. 967, 12 S. E. 457, 13 S. E. 247, 11 L. R. A. 105. And doubtless other authorities to the same effect could be found, had I time to search for them.
I can therefore see no reason why, in the interest of the public service, this court should not hold that a deceased judge is an absent judge.
I willingly grant that such a holding might smack somewhat of authority rather than of legal learning; but not every exercise of doubtful authority constitutes usurpation. In this case the necessity for some relief is glaring, whilst the power to grant it resides, apparently, nowhere else than in this court; and that power may well be exercised to further; rather than impede, the administration of justice. Such exercise of power, I feel sure, would shock no one in this instance.